
	

114 S180 IS: To amend the Internal Revenue Code of 1986 to provide an above-the-line deduction for child care expenses, and for other purposes.
U.S. Senate
2015-01-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS
		1st Session
		S. 180
		IN THE SENATE OF THE UNITED STATES
		
			January 16, 2015
			Mrs. Gillibrand (for herself and Mr. Paul) introduced the following bill; which was read twice and referred to the Committee on Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide an above-the-line deduction for child care
			 expenses, and for other purposes.
	
	
		
			1.
			Above-the-line deduction for
			 child care expenses
			
				(a)
				In
			 general
 Part VII of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended—
				
					(1)
 by redesignating section 224 as section 225, and
				
					(2)
 by inserting after section 223 the following new section:
					
						
							224.
							Child care
				deduction
							
								(a)
								Allowance of
				deduction
 In the case of an individual for which there are 1 or more qualifying children with respect to such individual for the taxable year, there shall be allowed as a deduction an amount equal to the employment-related expenses paid by such individual during the taxable year.
							
								(b)
								Dollar
				limitations
								
									(1)
									In
				general
 The amount allowed as a deduction under subsection (a) with respect to the taxpayer for any taxable year shall not exceed—
									
										(A)
 $7,000, if there is 1 qualifying child with respect to the taxpayer for such taxable year, or
									
										(B)
 $14,000, if there are 2 or more qualifying children with respect to the taxpayer for such taxable year.
									
									(2)
									Adjustment for
				inflation
 In the case of a taxable year beginning after 2015, each of the dollar amounts in paragraph (1) shall be increased by an amount equal to—
									
										(A)
 such dollar amount, multiplied by
									
										(B)
 the cost-of-living adjustment determined under section 1(f)(3) for the calendar year in which such taxable year begins, determined by substituting calendar year 2014 for calendar year 1992 in subparagraph (B) thereof.
									If any
				amount as adjusted under the preceding sentence is not a multiple
			 of $100, such
				amount shall be rounded to the next highest multiple of $100.
								(c)
								Definitions and
				special rules
 For purposes of this section—  (1) Qualifying child The term qualifying child means a dependent of the taxpayer (as defined in section 152(a)(1))—
									
										(A)
 who has not attained age 13, or
									
										(B)
 who is physically or mentally incapable of caring for himself or herself.
									
									(2)
									Employment-related
				expenses
 The term employment-related expenses has the meaning given such term by section 21(b)(2), applied as if the terms qualifying child and qualifying children, within the meaning of this section, were substituted for the terms qualifying individual and qualifying individuals, respectively.
								
									(3)
									Special
				rules
 Rules similar to the rules of paragraphs (1), (2), (3), (4), (5), (6), (9), and (10) of section 21(e) shall apply.
								
								(d)
								Denial of
				double benefit
								
									(1)
									In
				general
 No deduction shall be allowed under this section for any expense with respect to which a credit is claimed by the taxpayer under section 21.
								
									(2)
									Coordination
				rule
 For coordination with a dependent care assistance program, see section 129(e)(7).
								.
				
				(b)
				Deduction
			 Allowed Above-the-Line
 Subsection (a) of section 62 of the Internal Revenue Code of 1986 is amended by inserting after paragraph (21) the following new paragraph:
				
					
						(22)
						Child care
				deduction
 The deduction allowed by section 224.
					.
			
				(c)
				Conforming
			 amendment
 Subsection (e) of section 213 of the Internal Revenue Code of 1986 is amended by inserting , or as a deduction under section 224, after section 21.
			
				(d)
				Clerical
			 amendment
 The table of sections for part VII of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by striking the item relating to section 224 and by inserting the following new items:
				
					
						Sec. 224. Child care deduction.
						Sec. 225. Cross
				reference.
					
					.
			
				(e)
				Effective
			 date
 The amendments made by this section shall apply to expenses paid or incurred in taxable years beginning after December 31, 2014.
			
